These three cases were tried together. They all arose out of injuries received by the respective female plaintiffs, who *Page 450 
were passengers in a bus of the Somerset Bus Company, in a collision between that bus and a truck belonging to Hearn  Son, Incorporated, the other defendant. The trial resulted in verdicts against both defendants for each of the plaintiffs, and the former have appealed from the judgments entered thereon.
Our consideration of the several grounds for reversal argued by the counsel of the appellants leads us to the conclusion that in no one of the rulings or instructions by the trial court which are made the basis of these appeals was there harmful error, and that the questions raised are, none of them, of sufficient legal importance to justify specific discussion.
The judgments under review will be affirmed.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 15.
For reversal — None.